DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 11-13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. [U.S. Patent No. 9601259 B2] in view of Ishida et al. [U.S. Patent No. 9865388 B2].
Regarding claim 1, Ozawa discloses a coil electronic component (i.e., 10, Fig. 1) comprising: 

a first external electrode (i.e., 14a or the exposed external conductors 25a-25f comprises plating layers 50, 52, column 4, lines 22-35, Figure 2A, 2B) extending from the lower surface S2 to the first side surface S3 and electrically connected to a coil body 18a of one of the outermost coil patterns (i.e., 18a, 25a, column 4, lines40-42, Fig. 3); and
a second external electrode (i.e., 14b or the exposed external conductors 35a-35f, column , lines 10-20, Fig. 2A, 2B) extending from the lower surface S2 to the second side surface S4 and electrically connected to a coil body 18f of another of the outermost coil patterns (i.e., 18f, 35f, column 5, lines 7-8, Fig. 3),
wherein each of the outermost coil patterns includes a coil body (i.e., 18a, 18f) and a corner portion (i.e., 25a, 35f, respectively) spaced apart from the coil body,
each of the inner coil patterns includes a coil body (e.g., 18b-18e, Fig. 3) and corner portions (e.g., 25b-25e, 35b-35e) spaced apart from the coil body, and 

Ozawa discloses the instant claimed invention discussed above except for each corner portion has an inner edge facing the coil body having either a curved shape or a linear shape.
Ishida discloses inner coil pattern (e.g., L1, columns 4, lines 62-67, Fig. 2), includes a coil body (e.g., 51, column 5, lines 1-25) and corner portion (e.g., 21, column 3, lines 25-28, see Fig. 2), the corner portion (e.g., corner portion 21 at corner C1, column 4, lines 27-35, Fig. 2) has an inner edge facing the coil body (e.g., 51) having a curved shape (e.g., width of lead portion 61 of body 51 increases gradually towards 21, making a curved shape) connecting lower surface (e.g., S1, Fig. 1 and 2) to first end surface (e.g. S2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use corner portion with an inner edge facing the coil body having a curved shape as taught by Ishida to the corner portions and coil bodies of the inductor of Ozawa to provide the coil structure with stronger and reliable connection between coil body and the corner portions.
Regarding claim 2, Ozawa discloses the outer sheets and the plurality of inner sheets are stacked in the width direction [Col. 3, Lines 17-20, Fig. 3].

Regarding claim 6, Ishida discloses the inner edge of the corner portion (e.g., 21, Fig.3) is a concave curved line.
Regarding claim 8, Ozawa discloses the instant claimed invention discussed above except for a length of exterior edges of the corner portion exposed to the body ranges from 20µm to 150µm. 
However, Ozawa discloses the dimension of the size of the electronic component 10 could be 0.4mm x 0.2mm x 0.2mm or that is 400µm x 200µm x 200µm [Col. 7, Lines 1-2]. The Applicant discloses in Paragraph 0030 of the Specification that the appropriate length of the exterior edges can be derived by taking into consideration the chip size.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a length of exterior edges of the corner portion exposed to the body ranges from 20µm to 150µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0030, applicant has not disclosed any criticality for the claimed limitations and further disclose that the appropriate length of the exterior edges can be derived by taking into consideration the component chip size.
Regarding claim 11, Ozawa discloses a sectional area of the corner portions (e.g., 25a or 35f) disposed on the outer sheets (e.g., 16d or 16i, respectively), is larger (e.g., 
Regarding claim 12, Ozawa discloses each of the outer sheets (e.g., 16d, 16i) includes another corner portion (e.g., 35a, 25f) connected to one of the first and second external electrodes (e.g., plated 14a, 14b) and physically contacting with an extension portion (e.g., corner portions 25b-25f, 35a-35e with plated external electrodes 14a, 14b, column 4, lines 31-35) electrically connected to the coil body disposed on the same outer sheet. 
Regarding claim 13, Ozawa discloses the extension portions of the outer sheets extend in directions toward the first and second external electrodes, respectively (as explained in claim 12 above).
Regarding claim 15, Ozawa discloses coil bodies (e.g., 18a-18f) are connected to each other to form an internal coil having an overall spiral shape (e.g., the coil circles around an axis, see Figure 3).
Regarding claim 16, Ozawa discloses a direction of a core center of the internal coil (e.g., L, column 3, lines 54-60, Fig. 3) is parallel to a direction in which the plurality of inner sheets and the outer sheets (e.g., 16d-16i) are stacked.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Ishida as applied to claim 6 above, and further in view of Yoneda et al. [U.S. Patent No. 10269482].

Yoneda discloses distances (e.g., A1, B1 and A2, B2) of outer edges 22a, 23a of coil portion 23 of coil body 10 from internal edges of corner conductors (e.g., 15, 16), which is similar to the claimed radius of curvature in the application, affects the self-resonance frequency  and Q value of the inductor [Col. 9, Lines 7-50, Fig. 3].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a radius of curvature of the inner edge of the corner portion ranges from 100% to 1000% of a length of a longest edge among all of the edges of the corner portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0028-0030, applicant has disclosed similar criticality for the claimed limitations with the prior art Yoneda.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Ishida as applied to claim 1 above, and further in view of Otsubo [U.S. Pub. No. 20140333407 A1].

Otsubo discloses plurality of inner sheets and the outer sheets (e.g., 2a-2d) includes a thermosetting resin [Paragraph 0049, Fig. 1-2].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have plurality of insulating sheets includes a thermosetting resin as taught by Otsubo to the plurality of insulating sheets of Ozawa to provide the inductive component body with insulating sheets that is proportionally thin that can prevent breakage in manufacturing and at the same time provide good inductance value.
Regarding claim 10, Ozawa in view of Ishida discloses the instant claimed invention discussed above except for a thickness of each of the plurality of sheets and the outer sheets ranges from 10um to 50um.
Otsubo discloses plurality of insulating sheets (e.g., 2a-2d) of preferable thickness [Paragraph 0049, Fig. 1-2].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of each of the plurality of sheets and the outer sheets ranges from 10um to 50um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Ishida as applied to claim 1 above, and further in view of Yatabe et al.  [U.S. Patent No. 10475569 B2].
Regarding claim 14, Ozawa in view of Ishida discloses the instant claimed invention discussed above except for points to which the corner portions extend in the thickness direction of the body are lower than points to which the first and second external electrodes extend on the first end surface and the second end surface of the body in the thickness direction of the body. 
Yatabe discloses points to which corner portions (e.g., upper corner portions of lead out portions 505, 506 in L-shape, Fig. 13c) extend in the thickness direction of body 501 are lower than points to which first and second external electrodes (e.g., 503, 504, column 14, lines 10-26) extend on the first end surface and the second end surface of the body 501 in the thickness direction of the body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have external electrodes extend higher than corner portions of coil leads as taught by Yatabe to the inductive device of Ozawa in view of Ishida to provide the inductor device with extra shielding to block magnetic flux from affecting surrounding components.

Response to Argument

Applicant's arguments with respect to claims 1-3 and 6-16 have been considered but are moot in view of the new ground(s) of rejection. 
The Examiner points out that the Applicant has elected Embodiment 2, Fig. 6 in the response to restriction on 26 February 2021. Figure 6 does not have corner portions in linear shape. The non-elected embodiments 3 and 4, Fig. 7 and 8 respectively, has the corner portions with linear shape. The claim should be corrected accordingly.
With regards to the amendment of claim 1, Ishida discloses inner coil pattern (e.g., L1, columns 4, lines 62-67, Fig. 2), includes a coil body (e.g., 51, column 5, lines 1-25) and corner portion (e.g., 21, column 3, lines 25-28, see Fig. 2).The corner portion (e.g., corner portion 21 at corner C1, column 4, lines 27-35, Fig. 2) has an inner edge facing the coil body (e.g., 51) having a curved shape (e.g., width of lead portion 61 of body 51 increases gradually towards 21, making a curved shape) connecting lower surface (e.g., S1, Fig. 1 and 2) to first end surface (e.g. S2). It would have been obvious to one having ordinary skill in the art to use corner portion with an inner edge facing the coil body having a curved shape as taught by Ishida to the corner portions and coil bodies of the inductor of Ozawa to provide the coil structure with stronger and reliable connection between coil body and the corner portions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837